[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment affirmed.  See Opinion and Judgment Entry.  [O'NEILL] (CHRISTLEY) (NADER)
 EMPLOYER  EMPLOYEE:
In order to establish "intent" for the purpose of proving the existence of an intentional tort committed by an employer against his employee, the following must be demonstrated: (1) knowledge by the employer of the existence of a dangerous process, procedure, instrumentality or condition within its business operation; (2) knowledge by the employer that if the employee is subjected by his employment to such dangerous process, procedure, instrumentality or condition, then harm to the employee will be a substantial certainty; and (3) that the employer, under such circumstances, and with such knowledge, did act to require the employee to continue to perform the dangerous task.